        Case 2:14-cr-00312-GMN-NJK Document 139 Filed 07/29/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Karyn Koepke

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:14-cr-00312-GMN-NJK

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13          v.
                                                                     (First Request)
14   KARYN KOEPKE,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly A. Sokolich, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Karyn Koepke, that
21   the Revocation Hearing currently scheduled on August 5, 2020, be vacated and continued to a
22   date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Karyn Koepke has a prescription for Adderall. She has retained an expert to
25   review the lab reports to determine whether the results of these tests are in fact a false positive
26   for methamphetamine, a related drug.
        Case 2:14-cr-00312-GMN-NJK Document 139 Filed 07/29/20 Page 2 of 3




 1          2.      In order to complete his analysis, the expert has requested certain records from
 2   the lab. The Office of Probation reports that these records are not disclosed to them by the
 3   laboratory. As a result, defense counsel must subpoena these records directly from the
 4   laboratory. It could take 30 days from receipt of the subpoena for defense counsel to receive
 5   the records.
 6          3.      Ms. Koepke is out of custody and agrees with the need for the continuance.
 7   Other than the periodic positive test results, Ms. Koepke has been compliant since her last
 8   hearing. Probation informed defense counsel that they do not object to her continued release
 9   pending the hearing.
10          4.      The parties agree to the continuance.
11          This is the first request for a continuance of the revocation hearing.
12          DATED this 27th day of July, 2020.
13
14    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
15
16      /s/ Kathryn C. Newman                           /s/ Kimberly A. Sokolich
      By_____________________________                 By_____________________________
17    KATHRYN C. NEWMAN                               KIMBERLY A. SOKOLICH
      Assistant Federal Public Defender               Assistant United States Attorney
18
19
20
21
22
23
24
25
26
                                                      2
       Case 2:14-cr-00312-GMN-NJK Document 139 Filed 07/29/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:14-cr-00312-GMN-NJK
 4
                   Plaintiff,                        ORDER
 5
            v.
 6
     KARYN KOEPKE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the parties' request to continue the

11   Revocation for 60 days is GRANTED IN PART AND DENIED IN PART. The Court

12   will continue the hearing for 30 days.

13          IT IS FURTHER ORDERED that the revocation hearing currently scheduled for

14   Wednesday, August 5, 2020 at 12:00 p.m., be vacated and continued to Wednesday,

15   September 2, 2020, at the hour of 2:00 p.m. in Courtroom 7D before Judge Gloria M.

16   Navarro.

17                     29 day of July, 2020.
            DATED this ___
18
19
                                               UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
                                                 3
